Case 4:21-cv-00472 DocumentS FilediomOQLU2UimTXSD Page alt

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

PABRINY THORNTON

 

Plaintiff

V. Civil Action No. 4:21-cv-472
NEHLS FOR CONGRESS

 

Defendant

SUMMONS IN A CIVIL ACTION

NEHLS FOR CONGRESS
Freedom Hall

1612 Crabb River Road
Richmond, Texas 77469

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Amy L. Bennecoff Ginsburg, Esquire

KIMMEL & SILVERMAN, P.C.
30 East Butler Pike

Ambler, PA 19002
(215)540-8888

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Nathan Ochsner, Clerk of Court

Date: February 17, 2021

 

s/ Ruth Guerrero
Signature of Clerk or Deputy Clerk

 

 
Case 4:21-cv-00472 DocumentS Filedon@222Z2linTXSD Rere2ctt2

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 4:21-cv-472

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

) ~
This summons for (name of individual and title, if any) Ni g \\ S Co ra Cong CESS
ws)

was received by me on (date) | 1A 1202] _

C) I personally served the summons on the individual at (place)

 

on (date) 5 or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

 

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

y I served the summons on (name of individual) Cacorqe Lu s| ed , who is
designated by law to accept service of process on behalf of (name of organization) Nich \s fi C CONGLESS
, Oo

on (date) 3|22}202 ch » OF

[1 I returned the summons unexecuted because lols Aw > or

 

 

 

 

C1 Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

 

I declare under penalty of perjury that this information is true.

Date: ha 202) - Co Ran Cumeany

Server ’s signature

Cr Kam, Cre mecans-Rocess Server

Printed name and title

 

2862 Johnstown Rd.
Columbus, OH 43219

Server’s address

 

Additional information regarding attempted service, etc:
Senicd Gt TSS High Sh. Ste 4
Dublnoar 2017

 
